Citation Nr: 9922438	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-43 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound of the right elbow region with fracture of 
the humerus, currently evaluated as 10 percent disabling.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February 
1943 to July 1945.  

By letter dated in February 1992, the Regional Office (RO) 
notified the veteran that his claim for nonservice-connected 
pension benefits was denied because he did not have the 
requisite service for eligibility for pension benefits.  He 
was also provided with information concerning his right to 
appeal.  A timely appeal was not received. 

By rating decision dated in March 1993, the RO denied the 
veteran's claim for an increased rating for his service-
connected right elbow disability.  

In a letter dated in November 1995, the RO advised the 
veteran that his claim for pension benefits was denied 
because he had no legal entitlement to such benefits.  It was 
noted that recognized guerrilla service was not deemed to be 
active military service for purposes of establishing 
entitlement to nonservice-connected pension benefits.  

By decision dated in March 1997, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for additional 
development of the record.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to nonservice-
connected pension benefits will be considered in the REMAND 
section below.  

The Board points out that a statement of the case concerning 
the issue of entitlement to compensation benefits for an eye 
condition pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) based on additional disability due to treatment 
at a Department of Veterans Affairs (VA) facility was 
furnished the veteran in August 1995.  However, since a 
substantive appeal was not received, this matter is not 
before the Board at this time, and this decision will be 
limited to the issues noted on the cover page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran sustained a through and through gunshot wound 
of the right elbow during service.

3. The residuals of the gunshot wound are manifested by a 
flexion contracture with pain.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a gunshot 
wound to the right elbow with fracture of the humerus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5305, 
5306, 7804 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected gunshot 
wound of the right elbow that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

An affidavit for Philippine Army Personnel dated in June 1946 
reveals that the veteran sustained a bullet wound of the 
right elbow in February 1943.  An affidavit from a service 
colleague discloses that following the gunshot wound, the 
veteran was hospitalized for approximately six weeks.

The veteran was examined by the VA in February 1955.  He 
related that he sustained a through and through gunshot wound 
of the right arm.  He complained of numbness and pain at the 
site of the injury down to the little finger.  An examination 
of the right elbow revealed a small scar at the center of the 
antecubital fossa.  The scar was non-adherent, non-tender and 
non-raised.  This was the point of entry.  At the tip of the 
medial epicondyle on the postero-lateral surface of the arm 
was another scar which was slightly dimpled and adherent to 
the underlying subcutaneous tissue.  It was non-tender and 
non-raised.  This was the point of exit.  There was no loss 
of muscle substance and there was normal active and passive 
motion.  The veteran could approximate all fingers of the 
hand to the crease, except for the little finger which came 
to within 0.2 cm. of the palm.  An X-ray study revealed that 
the medial epicondyle of the right humerus had an old 
fracture with complete healing and slight deformity.  The 
diagnosis was through and through gunshot wound, old, with 
healed scar of the right elbow and old fracture of the right 
elbow.  

Based on the evidence summarized above, the RO, by rating 
action dated in June 1955, granted service connection for 
residuals of a gunshot wound of the right elbow region with 
fracture of the humerus.  A 10 percent evaluation was 
assigned, effective January 1954, pursuant to the provisions 
of Diagnostic Code 7804 of the VA's Schedule for Rating 
Disabilities.  This evaluation has remained in effect since 
then, and is protected under the provisions of 38 U.S.C.A. 
§ 110 (West 1991).

A VA examination was conducted in January 1993.  The veteran 
complained of some tenderness and lack of holding strength of 
the arm.  It was noted that he was right-handed.  An 
examination of the right elbow revealed one visible scar 
medial to the elbow.  There was a slight dimple, which 
supposedly represented the wound of exit.  The wound of 
entrance in the antecubital fossa was not visible.  Flexion 
was full to 125 degrees, and extension was slightly short of 
full at 5 degrees.  An X-ray study showed some deformity of 
the medial epicondyle, probably secondary to prior trauma.  
There was a suggestion of two loose bodies  which were 
ossified, located in the coronoid fossa of the elbow joint.  
The diagnosis was history of gunshot wound of the right 
elbow.  There was a claimed wound of exit scar as described.  
The examiner's notations indicated a fracture of the right 
humerus.  

In a statement dated in November 1993, a private physician 
reported that the veteran was under his care for a number of 
disabilities, including right elbow and shoulder tendinitis 
and osteoarthritis with gunshot wound at the right elbow.  It 
was indicated that the veteran's mobility and neurological 
condition had severely been affected by the previous gunshot 
wound in the right elbow.  It was further noted that the 
veteran was on medication, but no relief had been achieved.

VA medical records show that on an X-ray study of the right 
shoulder in April 1994, the findings were consistent with 
shoulder impingement syndrome.  It was reported in July 1995 
that he had a chronic painful right elbow since service.

In a statement dated in August 1995, a private physician 
noted that the veteran had an old fracture of the humeral 
condyle and right elbow joint pain from a bullet wound in 
service.  He had restriction of range of motion and pain.  
The same physician noted in July 1996 that the veteran had 
degenerative osteoarthritis with bursitis of the right 
shoulder.  He also had restriction on motion and pain on 
flexion.  The examiner commented that the veteran was 
disabled and could not do the activities of daily living.

Another private physician noted in August 1997 that he was 
treating the veteran for several disabilities, including old 
gunshot wound of the right elbow, with fracture of the 
humerus.  He added that the veteran's mobility and 
neurological condition of the veteran was greatly affected 
(especially the right upper extremity, with loss of full 
extension/flexion of the elbow, wrist and middle, ring and 
little fingers on the right.)

On VA examination in December 1997, the veteran complained of 
pain and limitation of motion of the right elbow.  An 
examination revealed an entry wound at the antecubital fossa 
and an exit wound at the medial aspect of the right elbow.  
On range of motion study, there was a flexion contracture of 
the right elbow.  The veteran was unable to fully extend 10 
degrees.  Range of motion was from 10 to 140 degrees, and 
pronation and supination were each from 0-90 degrees.  No 
neurological deficit was noted and there was no ulnar nerve 
palsy atrophy.  There was no swelling, angulation, false 
motion or shortening.  An X-ray study of the right elbow 
revealed small metallic foreign bodies in the posterior soft 
tissue area at the right distal humerus.  The study was 
negative for fractures, dislocations or hypertrophic changes.  
The examiner indicated that the X-ray study did show 
degenerative changes.  The diagnosis was gunshot wound of the 
right humerus with fracture.  The examiner noted that the 
claims folder had been reviewed and commented that the 
veteran would have difficulty being employed, in part, 
because of pain over the right elbow.  He also had stiffness 
and pain over the right hand, secondary to degenerative joint 
disease.  

A VA examination for peripheral nerves was also conducted in 
December 1997.  The veteran claimed weakness of the right 
hand, and pain.  An examination revealed no gross weakness.  
Deep tendon reflexes were normoactive and equal.  There was 
possible decrease in sensation on the medial aspect of the 
right forearm and hand.  Nerve conduction studies were 
performed.  The diagnosis was peripheral neuropathy.  The 
examiner commented that the neurological findings were not 
causally or etiologically related to the veteran's gunshot 
wound.  It was a neuropathy, which was diffuse, involving all 
his extremities and not just his right upper extremity.  

Private medical records dated in 1993 and 1994 were received 
in September 1998.  The veteran had complaints concerning his 
right shoulder in October 1993.  In July 1994, he complained 
of pain at the right medial elbow.  The assessments included 
degenerative osteoarthritis and medial epicondylitis.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disability from injuries to the muscles, nerves, and 
joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.

A simple wound of muscle without debridement, infection or 
effects of laceration should be considered as productive of 
slight impairment.  Consideration should be given to service 
department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings should include a 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus and no significant impairment 
of function and no retained metallic fragments.  38 C.F.R. § 
4.56(a).

Through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree.  
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection are for 
consideration.  Also for consideration is the presence of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

Effective July 3, 1997, the Ratings Schedule for Muscle 
Injuries, was amended and revised.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  Currently 38 C.F.R. § 4.56, in relevant 
part, provides that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. Id.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the instant case, however, the Board has 
considered both the new and the old governing criteria and 
finds that there has been no substantive change in that law 
that would effect the veteran's claim.  

A 30 percent evaluation is assignable for moderately severe 
injuries to Muscle Group V of the dominant extremity.  
Function:  Elbow supination (1) (long head of biceps is 
stabilizer of shoulder joint); flexion of elbow (1, 2, 3).  
Flexor muscles of elbow:  (1) Biceps; (2) brachialis; (3) 
brachioradialis.  When moderate, a 10 percent evaluation may 
be assigned.  Diagnostic Code 5305.

A 30 percent evaluation may be assigned for a moderately 
severe injury to the dominant extremity of Muscle Group VI.  
Function:  Extension of elbow (long head of triceps is 
stabilizer of shoulder joint).  Extensor muscles of the 
elbow:  (1) Triceps); (2) anconeus.  When moderate, a 10 
percent evaluation may be assigned.  Diagnostic Code 5306.

A 20 percent evaluation is assignable for limitation of 
flexion of the forearm of the minor extremity to 90 degrees.  
When flexion is limited to 100 degrees, a 10 percent 
evaluation may be assigned.  Diagnostic Code 5206 (1998).

A 20 percent evaluation is assignable for limitation of 
extension of the forearm of the minor extremity to 75 
degrees.  When extension is limited to 60 degrees, a 10 
percent evaluation may be assigned.  Diagnostic Code 5207 
(1998).

The veteran asserts that a higher rating is warranted for his 
service-connected gunshot wound of the right elbow.  He 
claims that his symptoms include pain and numbness and that 
he should be evaluated under a gunshot wound Diagnostic Code.  
In this regard, the Board observes that, as he has argued, 
the veteran did sustain a through and through gunshot wound 
in service.  The rating is based on the residual symptoms of 
that wound.  

The Board notes that the veteran has been afforded two 
thorough VA examinations during the course of his appeal.  
The January 1993 VA examination demonstrated that he has 
slight limitation of motion.  The most recent examination, 
conducted in December 1997, showed that he has a flexion 
contracture and was unable to full extend the right elbow.  
Other motions were within normal limits.  There was no 
indication of swelling, and there was no deformity other than 
the flexion contracture.  The Board notes that the veteran 
has had complaints of numbness and tingling, and claims these 
are associated with his service-connected disability.  In 
this regard, on VA examination in December 1997, it was 
concluded that any neurological findings were not related to 
the gunshot wound. 

Based on a review of the evidence of record, the Board 
concludes that a higher rating is not warranted.  
Essentially, the only abnormality is the flexion contracture.  
He has minimal limitation of motion of the elbow.  The 
evidence in support of the veteran's claim consists solely of 
his statements regarding the severity of his disability.  In 
contrast, the medical findings on examination are of greater 
probative value, and do not demonstrate that his disability 
is more than moderate.  Accordingly, the weight of the 
evidence is against the claim for an increased rating for 
residuals of a gunshot wound of the right elbow with fracture 
of the humerus.


ORDER

An increased rating for residuals of a gunshot wound of the 
right elbow with fracture of the humerus is denied.


REMAND

When this case was before the Board in March 1997, it was 
remanded, in part, for the RO to have the service department 
again verify the nature of the veteran's service.  The Board 
points out that the adjudication officer at the RO prepared a 
memorandum which concluded that the documents submitted by 
the veteran contained his Philippine Army service number.  It 
was indicated that if the veteran had been enlisted, inducted 
or commissioned in the U.S. Army, he would have received a 
different service number.  The fact remains, however, that 
the RO failed to comply with the instructions set forth in 
the previous Board remand.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should attempt to verify, through 
official channels, the veteran's periods 
of military service.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals


 

